                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

INTERLOGIC OUTSOURCING, INC.

                    Plaintiff,

                    v.                          CAUSE NO. 3:18CV300- PPS/MGG

ONESOURCE VIRTUAL, INC.,

                    Defendant.

                                 OPINION AND ORDER

      When a party moves for summary judgment precipitously, there is a procedural

device under Federal Rule of Civil Procedure 56(d) that enables the responding party to

ask the court to tap the brakes and allow it time to take some discovery because they

can’t otherwise respond to the motion. But the party invoking this rule has to submit an

affidavit to the court explaining why it is not yet possible to respond to the summary

judgment motion. The defendant in this matter, Onesource, has invoked Rule 56(d) in

response to the motion for partial summary judgment filed by the plaintiff, Interlogic

Outsourcing. Because it is clear to me that Onesource needs to take some discovery

before effectively responding to Interlogic’s motion for summary judgment, I will deny

Interlogic’s motion for partial summary judgment without prejudice.

      Here is a brief sketch of the facts that led to this commercial dispute involving

the sale of computer software. The facts come mostly from the complaint and a few

documents attached to the motion and response because no discovery has been taken in

the case yet. Back in 2011, Interlogic entered into an agreement with a company known

as Crystal Solutions to purchase computer software that would be used by Interlogic for

the purpose of computing federal, state and local income tax withholdings to be
deducted from employees’ pay. The parties call this the “TaxEx” software, and I will

too. Under the agreement, Crystal Solutions agreed “to sell, transfer and assign to

[Interlogic] ownership rights to all software codes and copyright ownership for the

Software Product and all codes and copyrights related to future improvements,

modifications, enhancements and maintenance of the Software Product.” Transfer

Agreement at ¶ 1; DE 1-3 at 1. The Agreement allows Crystal Solutions to continue to

develop and sell the TaxEx software and it limits Interlogic’s use of the software to “the

conduct of its business.” Id. The agreement further mandates that “Crystal Solutions

shall, at no additional cost to [Interlogic], promptly provide [Interlogic] all software

codes for improvements, modifications, enhancements, and maintenance of the

Software Product Phase that has been purchased, to which [Interlogic] shall, also,

acquire ownership and copyright rights, subject to and consistent with the stated

provision in paragraph 1 above.” Id. at ¶ 5; DE 1-3 at 2. These obligations were

reiterated in a later amendment to the agreement. See First Amendment to Agreement

Regarding Transfer of Rights at ¶ 5; DE 1-4 at 1-2.

       In September of 2015, OneSource entered into an Asset Purchase Agreement with

Crystal Solutions. Under that agreement OneSource acquired the rights and obligations

of Crystal Solutions in the TaxEx software. This meant that the rights to the TaxEx

software that were acquired by OneSource from Crystal Solutions were expressly

subject to the rights that Interlogic previously received from Crystal Solutions as

described above.




                                             2
       The nub of the present dispute between Interlogic and OneSource is whether

OneSource is obligated to provide to Interlogic the source codes to the TaxEx software.

Interlogic has requested the source codes, and OneSource responded with a stiff arm.

According to Interlogic, the case is an easy one. The argument goes as follows: the

Transfer Agreement between Crystal Solutions and Interlogic says that Crystal

Solutions (and now OneSource in its place) must provide “all software codes” to

Interlogic; “software codes” includes source codes; OneSource has refused to provide

the source codes; therefore, OneSource is entitled to a partial summary judgment

compelling OneSource to turn over the source code to the TaxEx software.

       OneSource responded to the summary judgment motion by invoking Federal

Rule of Civil Procedure Rule 56(d). Rule 56(d) states that “If a nonmovant shows by

affidavit . . . that, for specified reasons, it cannot present facts essential to justify its

opposition, the court may: (1) defer considering the motion or deny it. . . “ Fed.R.Civ.P.

56(d). The Seventh Circuit has called this procedural device a “simple procedure” that

allows the party responding to summary judgment to ask for a time out so they can

collect some more facts. Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th Cir. 2006). All

that is required is an affidavit and a reasonable statement telling the court why

additional discovery is needed to effectively respond to the motion. Id. See also Arnold v.

Villarreal, 853 F.3d 384, 389 (7th Cir. 2017).

       OneSource has done as the rule requires: it submitted two affidavits giving

specific reasons why it needs discovery to effectively respond to the summary judgment

motion. (Recall that no discovery has been taken yet). Interlogic argues that OneSource’s


                                                 3
affidavits are insufficient to allow discovery, but I’m at a loss to see why. The first

affidavit is from Mr. Alibhai, a lawyer for OneSource, who has set out in detail the

discovery he needs to take to effectively respond to the summary judgment motion. DE

39-1. For example, under the Transfer Agreement, Interlogic was required to pay

Crystal Solutions for the Tax Ex software. Mr. Alibhai says that his client doesn’t know

if Interlogic even paid its bill to Crystal Solutions. Id. at ¶ 7. It needs to take third-party

discovery from Crystal Solutions as well as take the deposition of Paul Witek,

Interlogic’s Chief Financial Officer, who said in an affidavit that Interlogic paid Crystal

Solutions in full. Id. at ¶ 5. I see no reason why I should hamstring OneSource by

forcing them to simply accept the affidavit of Mr. Witek at face value without having an

opportunity to depose him on the issue of the payment.

       The second affidavit is from Randy Black, OneSource’s Senior Vice President of

Research and Development. DE 39-7. Black tells me, essentially, that there is an

ambiguity in the Transfer Agreement between Interlogic and Crystal Solutions. Recall

that the agreement used the phrase “all software code” in referencing what Crystal

Solutions was required to give to Interlogic as part of the deal. Mr. Black says that

“software code” as used in the agreement means “object codes” which are also referred

to as “machine codes.” Id. at ¶ 3. He further tells me that OneSource’s interpretation of

the term “all software code” excludes source codes. Id. at ¶ 4. In support of this

construction, he points to the Interlogic’s course of conduct from 2015-2017 where it

never asked for source codes for the TaxEx software. Id. Whether any of this makes

any sense is not for me to decide at this point. The only question is whether OneSource


                                               4
has demonstrated a right to take discovery so it can respond to the motion for summary

judgment, and I think it has.

       The parties also disagree on what certain language in the Transfer Agreement

allows Interlogic to do (and not do) with respect to the TaxEx software. For example,

One Source contends that, under the Transfer Agreement, Interlogic can only use the

TaxEx software in the conduct of its business. OneSource argues that it needs discovery

to verify that Interlogic is using the software consistent with their interpretation of the

agreement. Interlogic responds that “there are simply no facts to suggest that

[Interlogic] has ever used TaxEx other than in the conduct of its business.” DE 47 at 4.

To impress upon me that this statement must be so, Interlogic has placed it in bold in its

brief as if that somehow makes it impenetrable. Id. Yet there is no citation supporting it

which is not surprising since no discovery has been taken in the case. The point of

discovery is to allow the parties to gather the facts. OneSource is not required to just

accept what Interlogic says in a brief to the court.

       ACCORDINGLY:

       Defendant OneSource Virtual, Inc. has met its burden under Rule 56(d) and its

motion under that rule [DE 39] is GRANTED. Interlogic’s Motion for Partial Summary

Judgment [DE 33] is DENIED without prejudice.

       SO ORDERED on April 22, 2019.

                                                  /s/ Philip P. Simon
                                                  PHILIP P. SIMON, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              5
